UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 09289 ) Exact name of registrant as specified in charter: Putnam Tax Smart Funds Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, Date of reporting period: July 31, Item 1. Schedule of Investments: Putnam Tax Smart Equity Fund The fund's portfolio 7/31/06 (Unaudited) COMMON STOCKS (99.8%)(a) Shares Value Advertising and Marketing Services (0.6%) Omnicom Group, Inc. 17,300 Aerospace and Defense (0.2%) L-3 Communications Holdings, Inc. 7,200 Airlines (2.0%) AMR Corp. (NON) 60,700 1,335,400 JetBlue Airways Corp. (NON) 205,400 2,195,726 Southwest Airlines Co. 100,900 1,815,191 Banking (8.1%) Bank of America Corp. 175,800 9,058,974 Commerce Bancorp, Inc. 157,400 5,346,878 U.S. Bancorp 212,600 6,803,200 Biotechnology (0.3%) Biogen Idec, Inc. (NON) 18,500 Building Materials (0.7%) Sherwin-Williams Co. (The) 38,100 Commercial and Consumer Services (0.1%) Equifax, Inc. 12,100 Communications Equipment (2.3%) Cisco Systems, Inc. (NON) 178,900 3,193,365 Qualcomm, Inc. 78,800 2,778,488 Computers (6.6%) Apple Computer, Inc. (NON) 82,600 5,613,496 Dell, Inc. (NON) 300,300 6,510,504 EMC Corp. (NON) 134,900 1,369,235 Hewlett-Packard Co. 115,200 3,676,032 Conglomerates (0.7%) Danaher Corp. 26,300 Consumer Finance (6.9%) Capital One Financial Corp. 133,200 10,303,020 Countrywide Financial Corp. 211,109 7,564,035 Energy (0.4%) BJ Services Co. 9,000 326,430 Halliburton Co. 18,803 627,268 Financial (5.9%) Chicago Mercantile Exchange Holdings, Inc. (The) 1,890 871,668 Citigroup, Inc. 191,700 9,261,027 Freddie Mac 66,600 3,853,476 Moody's Corp. 26,000 1,426,880 Health Care Services (7.4%) Aetna, Inc. 95,400 3,004,146 Cardinal Health, Inc. 31,500 2,110,500 CIGNA Corp. 17,300 1,578,625 Community Health Systems, Inc. (NON) 30,700 1,113,182 Coventry Health Care, Inc. (NON) 20,700 1,090,890 Express Scripts, Inc. (NON) 37,200 2,865,516 HCA, Inc. 1,258 61,843 Health Management Associates, Inc. Class A 40,600 825,398 Lincare Holdings, Inc. (NON) 39,500 1,374,995 UnitedHealth Group, Inc. 114,900 5,495,667 Homebuilding (1.7%) Lennar Corp. 31,600 1,413,468 NVR, Inc. (NON) 5,944 2,942,280 Household Furniture and Appliances (0.6%) Whirlpool Corp. 18,500 Insurance (6.2%) ACE, Ltd. (Bermuda) 80,300 4,137,859 American International Group, Inc. 115,600 7,013,452 Everest Re Group, Ltd. (Barbados) 52,200 4,938,642 Investment Banking/Brokerage (9.0%) Bear Stearns Cos., Inc. (The) 33,300 4,724,271 E*Trade Financial Corp. (NON) 60,100 1,400,931 Franklin Resources, Inc. 43,100 3,941,495 Goldman Sachs Group, Inc. (The) 40,700 6,216,925 Janus Capital Group, Inc. 70,500 1,141,395 Legg Mason, Inc. 6,900 575,943 Morgan Stanley 60,301 4,010,017 State Street Corp. 24,700 1,483,482 Leisure (1.5%) Harley-Davidson, Inc. 67,600 Lodging/Tourism (0.9%) Las Vegas Sands Corp. (NON) 26,900 1,668,607 Royal Caribbean Cruises, Ltd. 21,701 735,664 Machinery (2.1%) Caterpillar, Inc. 51,600 3,656,892 Deere (John) & Co. 23,700 1,719,909 Medical Technology (2.0%) Boston Scientific Corp. (NON) 118,100 2,008,881 Medtronic, Inc. 34,700 1,753,044 St. Jude Medical, Inc. (NON) 39,200 1,446,480 Metals (0.5%) United States Steel Corp. 22,200 Oil & Gas (7.8%) Apache Corp. 32,900 2,318,463 ConocoPhillips 43,700 2,999,568 Devon Energy Corp. 36,300 2,346,432 EOG Resources, Inc. 29,600 2,194,840 Marathon Oil Corp. 21,400 1,939,696 Occidental Petroleum Corp. 25,300 2,726,075 Petro-Canada (Canada) 15,568 696,668 Suncor Energy, Inc. (Canada) 10,600 859,130 Valero Energy Corp. 33,100 2,231,933 XTO Energy, Inc. 43,300 2,034,667 Other (0.4%) KKR Private Equity Investors LP ADR 144A (NON) 48,865 Pharmaceuticals (1.0%) Pfizer, Inc. 47,000 1,221,530 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 43,400 1,435,672 Power Producers (0.4%) AES Corp. (The) (NON) 46,800 Publishing (2.0%) McGraw-Hill Cos., Inc. (The) 47,200 2,657,360 R. H. Donnelley Corp. (NON) 24,900 1,300,029 Wiley (John) & Sons, Inc. Class A 38,500 1,273,580 Railroads (0.2%) Norfolk Southern Corp. Real Estate (0.8%) CB Richard Ellis Group, Inc. Class A (NON) Restaurants (0.5%) Darden Restaurants, Inc. Red Robin Gourmet Burgers, Inc. (NON) Retail (7.0%) Abercrombie & Fitch Co. Class A Barnes & Noble, Inc. Bed Bath & Beyond, Inc. (NON) Best Buy Co., Inc. Home Depot, Inc. (The) Kohl's Corp. (NON) Nordstrom, Inc. Staples, Inc. Whole Foods Market, Inc. Schools (0.2%) Apollo Group, Inc. Class A (NON) Semiconductor (0.6%) Applied Materials, Inc. Shipping (0.3%) FedEx Corp. Software (5.9%) Adobe Systems, Inc. (NON) Autodesk, Inc. (NON) McAfee, Inc. (NON) Microsoft Corp. Oracle Corp. (NON) Symantec Corp. (NON) Technology Services (4.7%) Accenture, Ltd. Class A (Bermuda) eBay, Inc. (NON) Fair Isaac Corp. Global Payments, Inc. Google, Inc. Class A (NON) VeriSign, Inc. (NON) Yahoo!, Inc. (NON) Telecommunications (1.3%) Sprint Nextel Corp. TOTAL INVESTMENTS Total investments (cost $259,937,439) (b) $260,049,895 NOTES (a) Percentages indicated are based on net assets of $260,675,654. (b) The aggregate identified cost on a tax basis is $260,062,112, resulting in gross unrealized appreciation and depreciation of $18,027,056 and $18,039,273, respectively, or net unrealized depreciation of $12,217. (NON) Non-income-producing security. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3.
